DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of panel pads disposed in the pad area, the plurality of panel pads being spaced apart in a first direction from the plurality of pixels and each of the plurality of panel pads being arranged along a second direction crossing the first direction” must be shown or the features  canceled from the claim 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 recites the limitation "the flexible substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of a prompt examination the examiner reads claim 25 as the following:
The electronic device of claim 1, wherein the first pad is disposed on [[a flexible substrate.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, US 2016/0242295 (corresponding to US 9,775,248).
In re Claim 1, Kim discloses an electronic device comprising: a display panel 100 including a display area DA, a peripheral area BA (Fig. A), and a pad area PA in a plan view, the display panel 100 comprising: a plurality of pixels PX disposed in the display area DA, and  a plurality of panel pads 115 disposed in the pad area PA, the plurality of panel pads 115 being spaced apart in a first direction 1D from the plurality of pixels PX and each of the plurality of panel pads 115 being arranged along a second direction 2D crossing the first direction 1D; and a circuit board 130 comprising  a plurality of output pads 135 which are connected to the plurality of panel pads 115; and a first pad 136 spaced apart in the second direction 2D from the plurality of output pads 135 in a plan view; and electrically insulated from the plurality of panel pads 115 (Figs. 1- 12 and A; [0042-0083]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig, A. Kim’s Fig. 1 annotated to show the details cited

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above.
In re Claim 25, Kim discloses all limitations of claim 25 except for that the first pad 136 is disposed on [[
The difference between the Applicant’s claim 25 and Kim’s reference is flexibility of the substrate. It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to position the first pad on a flexible substrate since it was known in the art that the flexible substrate simplifies assembling. (MPEP2144.I.)

Allowable Subject Matter
Claim 2-24 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.
Claim 2 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “the plurality of output pads overlaps the plurality of panel pads in a plan view”, in combination with limitations of Claim 1 on which it depends.
Claim 7 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim 1 and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 7: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 7 as: “the plurality of output pads have predetermined extension angles with respect to the first direction and at least two pads among the plurality of output pads have different extension angles”, in combination with limitations of Claim 1 on which it depends.
Claim 8 is objected to as being dependent on the rejected base claim 8, but would be allowed if amended to incorporate all limitations of the base claim 1 and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 8: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 8 as: “intervals of the plurality of panel pads become greater as distances from a center of the pad area increase”, in combination with limitations of Claim 1 on which it depends.
Claim 9 is objected to as being dependent on the rejected base claim 9, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “intervals of the plurality of output pads are different according to distances from a center of the pad area”, in combination with limitations of Claim 1 on which it depends.
Claim 10 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “the circuit board further comprises an alignment pad spaced apart along the second direction from the plurality of output pads”, in combination with limitations of Claim 1 on which it depends.
Claim 26 is objected to as being dependent on the rejected base claim 25, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 26: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 26 as: “the display panel further comprises a second pad spaced apart from the plurality of panel pads and overlap the first pad in a plan view”, in combination with limitations of Claims 1 and  25 on which it depends.
Claim 28 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 28: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 28 as: “each of the plurality of output pads extends obliquely with respect to the first direction and the second direction, and the plurality of output pads are arranged along the second direction”, in combination with limitations of Claim 1 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893